Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-cv-62693-BLOOM/Valle

   ABS-CBN CORPORATION, et al.,

                  Plaintiffs,

   vs.

   ABSCBNPINOY.COM, et al.,

                  Defendants.
                                                  /

               FINAL DEFAULT JUDGMENT AND PERMANENT INJUNCTION

         THIS CAUSE is before the Court upon Plaintiffs’ Motion for Entry of Final Default

  Judgment Against Defendants, ECF No. [30] (“Motion”), filed on January 24, 2020. For the

  reasons given in the Court’s Order on the Motion, ECF No. [__], the Court enters a FINAL

  JUDGMENT, pursuant to Rule 58 of the Federal Rules of Civil Procedure, in favor of Plaintiffs,

  ABS-CBN Corporation, ABS-CBN Film Productions, Inc., d/b/a Star Cinema, and ABS-CBN

  International (“Plaintiffs”) and against Defendants, the Individuals, Partnerships, and

  Unincorporated Associations identified on Schedule “A” hereto (collectively, “Defendants”) on

  all Counts of the Complaint as follows:

         (1)     Permanent Injunctive Relief: Defendants and their officers, directors, employees,

         agents, subsidiaries, distributors, and all persons acting in concert and participation with

         Defendants are hereby permanently restrained and enjoined from:

                 a.      advertising, promoting, performing, copying, broadcasting, and/or

                         distributing any of Plaintiffs’ content or copyrighted works, including but

                         not limited to those works identified in Paragraph 26 of the Complaint, ECF
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 2 of 12

                                                         Case No. 19-cv-62693-BLOOM/Valle


                    No. [1], Schedule D thereto, and in Exhibits 2 and 3 thereto, ECF Nos. [1-

                    3] and [1-4] (the “Copyrighted Works”);

              b.    advertising, promoting, offering, using, or causing to be advertised,

                    promoted, or offered, services using Plaintiffs’ registered or common law

                    trademarks identified in Paragraphs 14 and 18 of the Complaint and in

                    Schedules “B” and “C” attached thereto (the “ABS-CBN Marks”);

              c.    using the ABS-CBN Marks in connection with any unauthorized services

                    or performances of Plaintiffs’ copyrighted works;

              d.    using any logo, and/or layout which may be calculated to falsely advertise

                    the services or content of Defendants offered for distribution or distributed

                    via the Internet websites operating under their domain names identified on

                    Schedule “A” hereto (the “Seller IDs and Subject Domain Names”) and/or

                    any other website or business as being sponsored by, authorized by,

                    endorsed by, or in any way associated with Plaintiffs;

              e.    falsely representing themselves as being connected with Plaintiffs, through

                    sponsorship or association;

              f.    engaging in any act which is likely to falsely cause members of the trade

                    and/or of the public to believe any content or services of Defendants offered

                    for distribution or distributed via the Subject Domain Names and/or any

                    other website or business are in any way endorsed by, approved by, and/or

                    associated with Plaintiffs;

              g.    using any reproduction, counterfeit, copy, or colorable imitation of the

                    ABS-CBN Marks in connection with the publicity, promotion, sale, or



                                              2
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 3 of 12

                                                           Case No. 19-cv-62693-BLOOM/Valle


                      advertising of any services or content distributed by Defendants via the

                      Subject Domain Names and/or any website or business;

               h.     affixing, applying, annexing or using in connection with the distribution of

                      any content or services, a false description or representation, including

                      words or other symbols tending to falsely describe or represent the content

                      or services offered for distribution or distributed by Defendants via the

                      Subject Domain Names and/or any other website or business as being those

                      of Plaintiffs or in any way endorsed by Plaintiffs;

               i.     otherwise unfairly competing with Plaintiffs;

               j.     using the ABS-CBN Marks, or any confusingly similar trademarks, within

                      domain name extensions, metatags, or other markers within website source

                      code, from use on any webpage (including as the title of any web page),

                      from any advertising links to other websites, from search engines’ databases

                      or cache memory, and from any other form of use of such terms which is

                      visible to a computer user or serves to direct computer searches to websites,

                      Internet based website businesses registered by, owned, or operated by

                      Defendants, including the Internet websites operating under all of the

                      Subject Domain Names; and

               k.     effecting assignments or transfers, forming new entities or associations or

                      utilizing any other device for the purpose of circumventing or otherwise

                      avoiding the prohibitions set forth above.

        (2)    Additional Equitable Relief: In order to give practical effect to the Permanent

        Injunction:



                                                3
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 4 of 12

                                                             Case No. 19-cv-62693-BLOOM/Valle


               a.     upon Plaintiffs’ request, the Subject Domain Names are hereby ordered to

                      be immediately transferred by Defendants, their assignees and/or successors

                      in interest or title, and the Registrars to Plaintiffs’ control. To the extent the

                      current Registrars do not facilitate the transfer of the domain names to

                      Plaintiffs’ control within five (5) days of receipt of this judgment, the

                      Registries shall, within thirty (30) days, change the Registrar of Record for

                      the Subject Domain Names to a Registrar of Plaintiffs’ choosing, and that

                      Registrar shall transfer the Subject Domain Names to Plaintiffs;

               b.     upon Plaintiffs’ request, the top-level domain (TLD) Registry for each of

                      the Subject Domain Names, or its administrators, including backend

                      registry operators or administrators, within thirty (30) days of receipt of this

                      Order, shall place the Subject Domain Names on Registry Hold status for

                      the life of the current registration, thus removing them from the TLD zone

                      files maintained by the Registries which link the Subject Domain Names to

                      the IP addresses where the associated websites are hosted;

               c.     Defendants, their agent(s) or assign(s), shall assign all rights, title, and

                      interest, to their Subject Domain Name(s) to Plaintiffs and, if within five (5)

                      days of receipt of this Order Defendants fail to make such an assignment,

                      the Court shall order the act to be done by another person appointed by the

                      Court at Defendants’ expense, such as the Clerk of Court, pursuant to

                      Federal Rule of Civil Procedure 70(a);

        (3)    Statutory Damages pursuant to 15 U.S.C. § 1117(c): Plaintiffs are entitled to an

        award of statutory damages of $1,000,000.00 against each Defendant pursuant to 15 U.S.C.



                                                  4
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 5 of 12

                                                             Case No. 19-cv-62693-BLOOM/Valle


        § 1117(c), for which let execution issue. The awarded amount falls within the permissible

        statutory range under 15 U.S.C. § 1117(c).

        (4)    Statutory Damages pursuant to 15 U.S.C. § 1117(d): Plaintiffs are entitled to an

        award of statutory damages of $10,000.00 against Defendant Number 1 - abscbnpinoy.com

        pursuant to 15 U.S.C. § 1117(d), for which let execution issue. The awarded amount falls

        within the permissible statutory range under 15 U.S.C. § 1117(d).

        (5)    Statutory Damages pursuant to 15 U.S.C. § 1117(c): Plaintiffs are entitled to an

        award of statutory damages of $30,000.00 against Defendant Number 6 -

        hdfullpinoymovies.com and $30,000.00 against Defendant Number 29 – sinepinoy.info,

        pursuant to 15 U.S.C. § 1117(c), for which let execution issue. The awarded amount falls

        within the permissible statutory range under 15 U.S.C. § 1117(c).

        (6)    All funds currently restrained by the financial institutions, advertising services,

        advertising networks, or advertising platforms, payment processors, banks, escrow

        services, or money transmitters, including but not limited to those identified on Schedule

        “B” hereto (the “Advertising Services”), and their related companies and affiliates shall,

        within 5 business days, transfer to Plaintiffs all funds in the Defendants financial accounts

        and/or sub accounts, including those associated with the Internet based websites operating

        under the Subject Domain Names identified on Schedule “B” hereto, including but not

        limited to all funds currently restrained pursuant to the temporary restraining order and the

        preliminary injunction in this action, in partial satisfaction of the monetary judgment

        entered herein against each Defendant. The financial institutions, advertising services,

        advertising networks, advertising platforms, payment processors, banks, escrow services,

        or money transmitters receiving notice of this Order, including but not limited to the



                                                 5
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 6 of 12

                                                               Case No. 19-cv-62693-BLOOM/Valle


         Advertising Services, shall provide to the Plaintiffs at the time the funds are released, a

         breakdown reflecting (i) the total funds restrained in this matter per Defendant; (ii) total

         chargebacks, refunds, and/or transaction reversals deducted from each Defendant’s funds

         restrained prior to the release; and (iii) total funds released per Defendant to the Plaintiffs.

         (7)     The Clerk of Court shall RELEASE the bond posted by Plaintiffs in the amount of

         $10,000.00.

         (8)    Interest from the date this action was filed shall accrue at the legal rate pursuant to

         28 U.S.C. § 1961.

         (9)     The Court retains jurisdiction to enforce this Final Default Judgment and

         Permanent Injunction.

         (10)    The Clerk of Court is directed to CLOSE this case.

         DONE AND ORDERED in Miami, Florida, this ____ day of __________, 2020.




                                                __________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                    6
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 7 of 12

                                                     Case No. 19-cv-62693-BLOOM/Valle

                               SCHEDULE “A”
               DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                       Def. No.             Domain Name
                              1   abscbnpinoy.com
                              2   europixhd.com
                              3   fullasiantv.com
                              4   fulltagalogmovies.me
                              5   gmanetwork.su
                              5   pinoylambinganako.su
                              5   playbox.su
                              6   hdfullpinoymovies.com
                              7   hdreplay.su
                              7   pinoylambinganteleserye.su
                              8   iwanttv.su
                              8   pinoylambingantvhd.su
                              9   kidstva.co
                             10   lambinganpinoytambayantv.su
                             10   pinoytambayanlambingantv.su
                             10   pinoytvtambayanlambingan.su
                             10   tambayanatlambingan.su
                             11   lambingansutv.com
                             11   movierulz.stream
                             12   pinoylambinganteleserye.net
                             12   ofwpinoytvshows.su
                             12   pinoybaytv.su
                             12   pinoylambinganflix.su
                             12   pinoylambinganreplays.su
                             12   pinoytvhd.su
                             12   tambayanreplay.su
                             13   ofwshow.ru
                             14   pariwiki.ch
                             15   pinoyflixreplay.su
                             16   pinoyhdonline.su
                             17   pinoyhdreplay.ch
                             18   pinoymoviepedia.ru
                             19   pinoymovieshub.tv
                             20   pinoyreplaytv.su
                             21   pinoyteleseryes.su
                             22   pinoytoday.su

                                           7
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 8 of 12

                                                        Case No. 19-cv-62693-BLOOM/Valle


                       Def. No.              Domain Name
                             23   pinoytv.re
                             24   pinoytvchannelreplay.su
                             25   pinoytvrecap.su
                             26   pinoytvtime.su
                             27   politicsslashletters.live
                             28   siliptv.su
                             29   sinepinoy.info
                             30   thepariwiki.com
                             31   verystreamtv.com




                                             8
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 9 of 12

                                                              Case No. 19-cv-62693-BLOOM/Valle

                               SCHEDULE “B”
      DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME, ADVERTISING ACCOUNT
               INFORMATION, AND ASSOCIATED E-MAIL ADDRESSES

    Def.      Domain            Advertising             Account                  Registrant
    No.        Name           Service/Platform         Identifier              E-mail Address

       1 abscbnpinoy.com      N/A                N/A                   fiazrasool05@gmail.com

                                                                       6e29f11be8db4e629157e9c87e9
       2 Europixhd.com        N/A                N/A                   bc967.protect@whoisguard.com

                              Google Adsense,    ca-pub-               f44499b1ff774de48e53a9d09532
       3 fullasiantv.com      Google LLC         3821092466638318      9d94.protect@whoisguard.com
         fulltagalogmovies.   popads.net
       4 me                   Tomksoft S.A.      3538361               Not listed
         gmanetwork.su        Google
         (framed on           DoubleClick,
       5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com
         pinoylambinganak
         o.su                 Google
         (framed on           DoubleClick,
       5 playbox.xyz)         Google LLC         http://playbox.xyz/   waqarkhanmalghani@gmail.com

       5 playbox.su           N/A                N/A                   waqarkhanmalghani@gmail.com
         hdfullpinoymovie
       6 s.com                N/A                N/A                   6842447@whoisprotection.biz
       7 hdreplay.su          N/A                N/A                   cashorika@gmail.com
         pinoylambingantel
       7 eserye.su            N/A                N/A                   cashorika@gmail.com
         iwanttv.su           Google
         (framed on           DoubleClick,       https://biggboss123
       8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com
         pinoylambingantv
         hd.su                Google
         (framed on           DoubleClick,       https://biggboss123
       8 biggboss123.me)      Google LLC         .me/                  pinoymovies.su@gmail.com

                              Google Adsense,    ca-pub-
       9 kidstva.co           Google LLC         5302215400293420      admin@aliwan.info

         lambinganpinoyta     Google Adsense,    ca-pub-
      10 mbayantv.su          Google LLC         1593569282303938      paktvsite@gmail.com



                                                 9
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 10 of 12

                                                             Case No. 19-cv-62693-BLOOM/Valle

     Def.     Domain           Advertising             Account                  Registrant
     No.       Name          Service/Platform         Identifier              E-mail Address

         pinoytambayanla     Google Adsense,    ca-pub-
      10 mbingantv.su        Google LLC         2154317906897324      paktvsite@gmail.com

         pinoytvtambayanl    Google Adsense,    ca-pub-
      10 ambingan.su         Google LLC         2154317906897324      paktvsite@gmail.com
         tambayanatlambin
      10 gan.su              N/A                N/A                   paktvsite@gmail.com
         lambingansutv.co
         m                   Google
         (framed on          DoubleClick,       https://biggboss123
      11 biggboss123.me)     Google LLC         .me/                  Not listed
                             popads.net
      11 movierulz.stream    Tomksoft S.A.      3603072               abuse@movierulz.stream

         ofwpinoytvshows.    Google Adsense,    ca-pub-
      12 su                  Google LLC         3388398459928305      javirock906@gmail.com

                             Google Adsense,    ca-pub-
      12 pinoybaytv.su       Google LLC         6052202555377760      javirock906@gmail.com



         pinoylambinganfli   Google Adsense,    ca-pub-               javirock906@gmail.com
      12 x.su                Google LLC         1256604383590629      pinoylambinganflix@gmail.com

         pinoylambingantel   Google Adsense,    ca-pub-
      12 eserye.net          Google LLC         1715847515243954      javirock906@gmail.com

                             Google Adsense,    ca-pub-
      12 pinoytvhd.su        Google LLC         7772575731834210      javirock906@gmail.com
         pinoylambinganre
      12 plays.su            N/A                N/A                   javirock906@gmail.com

      12 tambayanreplay.su   N/A                N/A                   javirock906@gmail.com

                             Google Adsense,    ca-pub-
      13 ofwshow.ru          Google LLC         2636869081690729      admin@aliwan.info
         pariwiki.ch         Google
         (framed on          DoubleClick,
      14 playbox.xyz)        Google LLC         http://playbox.xyz/   Not Listed



                                                10
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 11 of 12

                                                                 Case No. 19-cv-62693-BLOOM/Valle

     Def.      Domain             Advertising             Account                     Registrant
     No.        Name            Service/Platform         Identifier                 E-mail Address

                                Google Adsense,    ca-pub-
      15 pinoyflixreplay.su     Google LLC         8204335281985188         herpalasif@gmail.com

                                Google Adsense,    ca-pub-
      16 pinoyhdonline.su       Google LLC         2213578161009237         tahseenm57@gmail.com
      17 pinoyhdreplay.ch       N/A                N/A                      Not Listed
         pinoymoviepedia.r
      18 u                      N/A                N/A                      Not Listed

         pinoymovieshub.t                                                   387a81858d@pinoymovieshub.t
      19 v                      N/A                N/A                      v.whoistrustee.com
                                                                            pinoyreplaytv.su@whoisprotects
      20 pinoyreplaytv.su       N/A                N/A                      ervice.net
                                                                            pinoyteleseryes.su@whoisprotec
      21 pinoyteleseryes.su     N/A                N/A                      tservice.net

                                Google Adsense,    ca-pub-
      22 pinoytoday.su          Google LLC         5707561695084980         malikhassan.qc@gmail.com

                                Google Adsense,    ca-pub-
      23 pinoytv.re             Google LLC         2393545343030923         Not Listed

         pinoytvchannelrep      Google Adsense,    ca-pub-
      24 lay.su                 Google LLC         8204335281985188         herpalasif41@gmail.com
                                                                            pinoytvrecap.su@whoisprotectse
      25 pinoytvrecap.su        N/A                N/A                      rvice.net

      26 pinoytvtime.su         N/A                N/A                      cuteqaisrani@gmail.com
                                mgid.com,
         politicsslashletters   MGID Inc.          politicsslashletters.l
      27 .live                  MGID UA            ive                      Not Listed

                                Google Adsense,    ca-pub-                  siliptv.su@whoisprotectservice.n
      28 siliptv.su             Google LLC         1617990917998321         et

                                popads.net                                  3866317a204942648a1f2be9e29
      29 sinepinoy.info         Tomksoft S.A.      3453841                  8458f.protect@whoisguard.com

      30 thepariwiki.com        N/A                N/A                      aayanhaider8@gmail.com


                                                   11
Case 0:19-cv-62693-BB Document 30-3 Entered on FLSD Docket 01/24/2020 Page 12 of 12

                                                           Case No. 19-cv-62693-BLOOM/Valle

     Def.     Domain          Advertising            Account               Registrant
     No.       Name         Service/Platform        Identifier           E-mail Address
                            mgid.com,
                            MGID Inc.                             88cde2e1e5a94b199252f90a5f63
      31 verystreamtv.com   MGID UA            verystreamtv.com   1523.protect@whoisguard.com




                                               12
